Name: Commission Regulation (EEC) No 3650/92 of 17 December 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar;  foodstuff;  marketing
 Date Published: nan

 Avis juridique important|31992R3650Commission Regulation (EEC) No 3650/92 of 17 December 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 369 , 18/12/1992 P. 0025 - 0029 Finnish special edition: Chapter 3 Volume 46 P. 0234 Swedish special edition: Chapter 3 Volume 46 P. 0234 COMMISSION REGULATION (EEC) No 3650/92 of 17 December 1992 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape mustsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1756/92 (2), and in particular Article 72 (5) thereof, Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3897/91 (4), lays down general rules for the description and presentation of wines and grape musts; Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EEC) No 153/92 (6), lays down detailed rules for the description and presentation of wines and grape musts; Whereas account should be taken of certain practices followed in some competitions and presentations, allowing the wine to be stored in bulk; whereas measures should, however, be introduced to guarantee the identity and authenticity of such wines; Whereas it is important to specify how reference to the bottling of a wine should be made on the label in Portugal; Whereas mention that a wine has been bottled on the holding where the grapes from which it was made were harvested and turned into wine, or has been bottled under equivalent conditions, is an indication that the wine so produced is better and increases some consumers' trust; whereas the terms that may be used where more restrictive conditions are fulfilled should be specified; Whereas some errors inadvertently made in Regulation (EEC) No 3201/90 need to be corrected; Whereas certain synonyms for the names of vine varieties which may be used for the description of Portuguese wines should be published in Annex III; Whereas Annexes I, II and IV to Regulation (EEC) No 3201/90 should be adapted to take account of the indications that may be used for wines imported from South Africa, Israel, Mexico and Uruguay; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3201/90 is hereby amended and rectified as follows: 1. in the French, Italian, Dutch, Greek, Spanish and Portuguese versions, 'vinho de mesa regional' in the second subparagraph of Article 1 (2) is replaced by 'vinho regional'; 2. in Article 2 (21) of the French, Italian, Greek and Spanish versions, 'vinho de mesa regional' is replaced by 'vinho regional'; 3. the following subparagraph is added to Article 3 (1): 'In Portugal, the term "regiao demarcada" may be used in association with "denominaÃ §ao de origem controlada".'; 4. the following is added to Article 3 (3) (f) in respect of Portuguese wines: - does not concern the English version, - '"nobre". The term "nobre" shall be reserved for the quality wine psr known as "Dao"'; 5. in Article 6 (1), the following amendment and rectification are made: - in the second indent, 'Kloster' is added after 'Burg', - in ther seventh indent, 'Casal' is added after 'Vila'; 6. in the French, Italian, Greek and Spanish versions, 'vinho de mesa regional' in the first subparagraph of Article 11 (1) is replaced by 'vinho regional'; 7. in Article 15 (1), the following subparagraph is added: 'The preceding subparagraph notwithstanding, the wine may be stored before being released for consumption in containers whose nominal volume is greater than two litres, provided the total volume concerned by the award and the identification of the container are clearly indicated and if the authenticity of the container are clearly indicated and if the authenticity of the wine is guaranteed by the rules of the competition.'; 8. the following amendments are made to Article 18: - in paragraph 1 (h) the following terms are added at the end: 'engarrafado no Casal' and 'engarrafado no paÃ §o', - in paragraph 1 the following subparagraph is inserted after the first subparagraph: '"Erzeugerabfuellung" in (a) may be replaced by "Gutsabfuellung" where: - the conditions laid down in the first indent of Article 2 (3) (f) or in the first indent of Article 11 (2) (q) of Regulation (EEC) No 2392/89 are fulfilled, - the wine-growing holding is required to keep accounts for tax purposes, - the head of the holding has received professional training in oenology, - the areas under vines from which the grapes used for the production of the wine in question were harvested have been cultivated for at least three years on the holding in question.'; 9. Annexes I, II, III and IV are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 27. (3) OJ No L 232, 9. 8. 1989, p. 13. (4) OJ No L 368, 31. 12. 1991, p. 5. (5) OJ No L 309, 8. 11. 1990, p. 1. (6) OJ No L 17, 24. 1. 1992, p. 20. ANNEX I. Annex I to Regulation (EEC) No 3201/90 is hereby amended as follows: The following point is inserted after point 14 (TURKEY): '14a. URUGUAY - vinos finos'. II. Annex II to Regulation (EEC) No 3201/90 is hereby amended as follows: 1. In point 1 (SOUTH AFRICA): (a) the following sub-region is added to point 2 (Wine-growing region Stellenbosch): '- Jonkershoek Valley (Jonkershoek Vallei)'; (b) the following sub-region is added to point 8 (Wine-growing region Robertson): '- Klaasvoogds'; (c) the following sub-region is added to point 9 (Wine-growing region Swellendam): '- Buffeljags'; (d) the following sub-region is added to point 14 (Wine-growing region Overberg): '- Elgin'. 2. The following point is inserted after point 13 (MOROCCO): '13a. MEXICO Wines bearing one of the following names of the State and wine-growing region: 1. Estado de Baja California: - RegiÃ ³n de Tecate - RegiÃ ³n de Ensenada - Valle Guadalupe - Valle de Calafia - San Vicente - Santo TomÃ ¡s - San Antonio de las Minas 2. Estado de Baja California sur 3. Estado de Sonora: - RegiÃ ³n de Hermosillo - RegiÃ ³n de Caborca 4. Estado de Coahuila: - RegiÃ ³n de la Laguna - Parras - Cuatro CiÃ ©negas 5. Estado de Chihuahua 6. Estado de QuerÃ ©taro: - RegiÃ ³n de San Clemente - RegiÃ ³n de Tequisquiapan - RegiÃ ³n de Ezequiel Montes - RegiÃ ³n de San Juan del RÃ ­o 7. Estado de Zacatecas: - RegiÃ ³n de Fresnillo-Calera - RegiÃ ³n de Luis Moya 8. Estado de Aguascalientes 9. Estado de Durango 10. Estado de San Luis PotosÃ ­ 11. Estado de Guanajuato: - RegiÃ ³n de San Luis de la Paz - RegiÃ ³n de Dolores Hidalgo.'; 3. The following point is inserted: '21a. URUGUAY Wines bearing one of the following geographical ascriptions: - Canelones JoanicÃ ³ - Montevideo Manga - San JosÃ © - Sur de Florida - Maldonado - Sur de Rocha - Sur de Lavalleja - Colonia Carmelo Cerros de San Juan - Soriano - RÃ ­o Negro - Salto - PaysandÃ º - Artigas Bella UniÃ ³n - Rivera Tacuarombo Durazno El Carmen CarpinterÃ ­a - Flores - Norte de Florida - Cerro Largo - Norte de Lavalleja - Norte de Rocha'. III. Annex III to Regulation (EEC) No 3201 is hereby amended as follows: In point 7 (PORTUGAL): - in the column 'Name of the vine variety used in the classification of vine varieties for the administrative unit concerned', the variety 'Periquita' is replaced by 'Joao SantarÃ ©m'; - in the column 'Accepted synonyms', 'Joao SanterÃ ©m' is replaced by 'Castelao fr'; - 'Moscatel de SetÃ ºbal' is replaced by 'Moscatel de SetÃ ºbal (1). (1) Accepted only for quality wines psr made from grapes harvested in the specified region of SetÃ ºbal.' IV. Annex IV to Regulation (EEC) No 3201/90 is hereby amended as follows: 1. In the name of the following variety is added to point 1 (SOUTH AFRICA): 'Morio Muscat'; 2. The names of the following varieties are added to point 12 (ISRAEL): 'Chardonnay' 'Merlot'; 3. The following point is inserted after point 13 (MOROCCO): '13a. MEXICO List of varieties accepted in the Community: Carignane Cabernet Franc White Riesling Riesling Dolcetto Moscatel Ugni Blanc Gamay Sauvignon Blanc Colombard Gewuerztraminer Bola de Dulce Macabeo Mission Merlot Noir Chasselas Xarello Lenoir Pinot Chardonnay Palomino Chenin Blanc Ruby Cabernet Zinfandel Petit Sirah Grenache or Garnacha Nebbiolo Merlot Chardonnay Malbec or Cot Semillon Pinot Noir Gros Vert or Verdona Cabernet Sauvignon Villard Blanc Salvador Ruby Red.'; 4. The following point is inserted: '21a. URUGUAY List of varieties accepted in the Community Accepted synonyms Moscatel de Hamburgo Semillon Ugni Blanc Cabernet Sauvignon Merlot Sirah Pinot Blanc Sauvignon Blanc Cabernet Franc Cot Rouge Malbec Chardonnay Pinot Noir Gamay Garnacha Riesling Gewuerztraminer Chenin Torrontes Trebbiano Nebbiolo Bonarda Barbera Arriloba Chasselas Cinsaut Colombard Egiodola Folle Noire Vidinila Folle Blanche Grand Noir de la Calmette Granoir Merlot Muscat Ã petits grains Muscat Ottonel Ruby Cabernet Silvaner Tannat Harriague'